AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Alexander Ortiz,
                          Plaintiff
                             v.                                             Civil Action No.        1:19-cv-00878-MGL

                                                                    )
    Mr. W. Vereen Active Warden; Mr. C. Nevils                      )
Captain; Ms S. Broadwater SHU L.T.; Mr. C. Tolbert                  )
SHU Officer; Mr. Hauck CMC; Mr. Taylor B-3 Unit                     )
    Manager; Mr. Walls B-3 Case Manager; Ms.                        )
  Robertston B-3 Unit Councler; Ms. Battle Health
Services Administrator; Dr. Sweeting Dentist; United
        States of America; Bureau of Prisons,
                    Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Alexander Ortiz, shall take nothing of the defendants, Mr. W. Vereen Active Warden, Mr. C. Nevils
Captain, Ms S. Broadwater SHU L.T., Mr. C. Tolbert SHU Officer, Mr. Hauck CMC, Mr. Taylor B-3 Unit Manager, Mr.
Walls B-3 Case Manager, Ms. Robertston B-3 Unit Councler, Ms. Battle Health Services Administrator, Dr. Sweeting
Dentist, United States of America and Bureau of Prisons and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: April 2, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
